Name: Commission Regulation (EEC) No 776/90 of 29 March 1990 laying down certain additional rules for the application of the supplementary trade mechanism to fruit and vegetables as regards tomatoes, lettuce, broad-leaf endives, carrots, artichokes, table grapes, melons and strawberries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 3 , 90 Official Journal of the European Communities No L 83/87 COMMISSION REGULATION (EEC) No 776/90 of 29 March 1990 laying down certain additional rules for the application of the supplementary trade mechanism to fruit and vegetables as regards tomatoes, lettuce, broad-leaf endives, carrots, artichokes, table grapes, melons and strawberries THE COMMISSION OF THE EUROPEAN COMMUNITIES, toring, to the use of exit documents for Spanish consign ­ ments and to the various - communications from the Member States apply in order to ensure that the STM operates ; Whereas the need for accurate information, particularly during the lauching phase of the STM, justifies communi ­ cations to the Commission on the statistical monitoring of trade at more frequent intervals ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 816/89 (2) establishes the list of products subject to the supplemen ­ tary mechanism applicable to trade in fruit and vegetables from 1 January 1990 ; whereas those products include tomatoes, lettuce, broad-leaf endives, carrots, artichokes, table grapes, melons and strawberries ; Whereas Commission Regulation (EEC) No 3944/89 (3), as amended by Regulation (EEC) No 245/90 (4), lays down the detailed rules for aplying the supplementary trade mechanism (hereinafter referred to as the 'STM') to fresh fruit and vegetables ; Whereas Commision Regulation (EEC) No 527/90 (5) determines for the abovementioned products a period I, within the meaning of Article 2 of Regulation (EEC) No 3210/89, for the month of March 1990 ; whereas the outlook for Spanish consignments to the rest of the Community market, excepting Portugal, and the market situation , indicate that a period I should be determined for all the products mentioned above excepting strawber ­ ries for the month of April 1990 ; whereas, as regards strawberries, on the basis of the abovementioned criteria a period III should be determined for that product for the month of April ; whereas indicative ceilings should be determined pursuant to Article 3 of Regulation (EEC) No 3210/89 for very short periods given the sensitivity of this product ; Whereas it should be stipulated that the provisions of Regulation (EEC) No 3944/89 relating to statistical moni ­ Article 1 1 . For tomatoes covered by CN code 0702 00 10, cabbage lettuce covered by CN code 0705 11 10 , lettuce other than cabbage lettuce covered by CN code 0705 1 9 00, broad-leaf endives covered by CN code ex 0705 29 00, carrots covered by CN code ex 0706 10 00, artichokes covered by CN code 0709 10 00 , table grapes covered by CN code 0806 10 15 and melons covered by CN code 0807 10 90 , the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto. 2 . For strawberries covered by CN code 0810 10 90 :  the indicative ceilings provided for in Article 83 ( 1 ) of the Act of Accession, and  the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto. Article 2 1 . For consignments from Spain to the rest of the Community market, with the exception of Portugal, of the products referred to in Article 1 , the provisions of Regulation (EEC) No 3944/89 , with the exception of Articles 5 and 7 thereof, shall apply. However, the notification provided for in Article 2 (2) of that Regulation shall be made each Tuesday at the latest in respect of quantities consigned during the preceding week. (') OJ No L 312, 27. 10 . 1989, p. 6 . (2 OJ No L 86, 31 . 3 . 1989, p. 35. C) OJ No L 379, 28 . 12. 1989, p. 20 . (4) OJ No L 27, 31 . 1 . 1990, p . 14. 0 OJ No L 53, 1 . 3 . 1990, p . 87. No L 83/88 Official Journal of the European Communities 30 . 3 . 90 2. The notifications provided for in the first paragraph of Article 9 of Regulation (EEC) No 3944/89 for products subject to a period II or to a period III shall be forwarded to the Commission on Tuesday each week at the latest in respect of the preceding week. During the application of a period I, those notifications shall be made once a month, on the fifth day of each month at the latest in respect of data from the preceding month ; where appropriate, that notification shall bear the word 'nil'. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 2 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 March 1990. For the Commission Ray MAC SHARRY Member of the Commission ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 and the ceilings provided for in Article 83 of the Act of Accession Period from 2 to 29 April Description of product CN code Period Tomatoes Cabbage lettuce Lettuce other than cabbage lettuc&lt; Broad-leaf endives Carrots Artichokes Table grapes Melons 0702 00 10 0705 11 90 0705 19 00 ex 0705 29 00 ex 0706 10 00 0709 10 00 0806 10 15 0807 10 90 I I I I I I I Description of product CN code Indicative ceiling(tonnes) Period Strawberries 0810 10 90 2  8.4.1990:11 000 9  15.4. 1990 : 9 000 16  22.4. 1990 : 12 000 23  29.4.1990:12 000 III III III III